NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-APR-2021
                                            09:08 AM
                                            Dkt. 9 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

           RACHEL PALMIR SHORT, Petitioner-Appellee, v.
            KELLY TYLER SHORT, Respondent-Appellee, and
          DAN O'PHELAN, Real Party in Interest-Appellant


         APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                       (FC-DA NO. 20-1-0451)


                      ORDER DISMISSING APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On November 19, 2020, self-represented Real Party
in Interest-Appellant Dan O'Phelan (O'Phelan) conventionally
filed the notice of appeal in the underlying case, FC-DA No. 20-
1-0451, without the fees required by Hawai#i Rules of Appellate
Procedure (HRAP) Rule 3(a);
           (2) On November 25, 2020, the family court clerk
electronically filed the notice of appeal to create this appeal
in CAAP-XX-XXXXXXX, and notified O'Phelan to pay the filing fees
or request a fee waiver on or before December 4, 2020, or the
appeal could be dismissed;
           (3) On January 19, 2021, the appellate clerk notified
O'Phelan to pay the filing fees or file a motion for leave to
proceed on appeal in forma pauperis on or before January 29,
2021, or the appeal could be dismissed;
           (4) On February 8, 2021, the appellate clerk entered a
default of the record on appeal, informing O'Phelan that the time
to docket the appeal expired on January 19, 2021, he had not paid
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the filing fees or obtained an order allowing him to proceed on
appeal in forma pauperis, the matter would be brought to the
court's attention on February 18, 2021, for action that may
include dismissal of the appeal, and he could seek relief from
default by motion;
           (5) O'Phelan took no further action in the appeal; and
           (6) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, April 21, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2